DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 14, which recite the limitations of applying a “neural network” and which is only described in the specification as a generic overview of the neural network, the specification does not indicate that the inventors had possession of the details of particular hardware, software, or instructions that would implement the neural network. Additionally, the flowcharts of Figures 3, 4, and 6 do not provide a sufficient algorithm corresponding to each of the claimed limitations. Therefore, the specification does not provide a disclosure of sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed neural network to perform the claimed limitations.
Claims 2-11, and 13 depend from claim 1 and are consequently rejected under 35 U.S.C. 112(a) for the reasons discussed above.
Claims 15-20 depend from claim 14 and are consequently rejected under 35 U.S.C. 112(a) for the reasons discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 6 depends from claim 1, and regards the same subject matter of claim 1 given that both claims provide for the tissue types targeted for a biopsy sample. Specifically, claim 1 provides for the targeted region labelling “the coordinates of the plurality of tissue types identified,” while claim 6 alternatively provides for “a maximum number of different tissue types.” It is unclear how the maximum number of different tissue types disclosed in claim 6 further limits the plurality of tissue types provided for in claim 1 particularly wherein the plurality of tissue types is the same as the maximum number of different tissue types. For at least this reason, claim 6 is in improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends and is consequently rejected under 35 U.S.C. 112(d). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring echo signals, obtaining a time series of sequential data, applying a neural network, generating a spatial distribution map, receiving a user input, and generating a corrected biopsy path. 
The limitations of acquiring echo signals, obtaining a time series of sequential data, applying a neural network, generating a spatial distribution map, receiving a user input, and generating a corrected biopsy path recited by claims 1 and 14 are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer and ultrasound components. That is, other than reciting an “ultrasound transducer” (see claim 1), and a “processor” (see claims 1 and 14), nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “ultrasound transducer” language, the limitation of “acquir[ing]” in this context encompasses the user manually acquiring echo signals responsive to ultrasound pulses transmitted along a biopsy plane within a target region. Similarly, but for the “processor” language the limitations of “obtaining,” “applying,” “generating a spatial distribution map,” “receiving,” and “generating a corrected biopsy path” in this context encompasses the user manually performing these limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic ultrasound or computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular the claims only recite the additional elements of an ultrasound transducer and a processor. Both of these elements are only recited at a high-level of generality (i.e., as a generic ultrasound transducer performing the generic function of acquiring echo signals or as a generic processor performing the generic computer functions of applying a neural network, generating a spatial distribution map, receiving a user input, and generating a corrected biopsy path) such that they amount to no more than mere instructions to apply the exception using a generic ultrasound or computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an ultrasound transducer to acquire echo signals or a processor to obtain a time series of sequential data, apply a neural network, generate a spatial distribution map, receive a user input, and generate a corrected biopsy path amounts to no more than mere instructions to apply the exception using a generic ultrasound or computer component. Mere instructions to apply an exception using a generic ultrasound or computer component cannot provide an inventive concept. The claim is not patent eligible.
	Regarding the depending claims 2-11, 13, and 15-20 they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 2-11, 13 and 15-20 are also found not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi, S., et al. (2017). Detection and Grading of Prostate Cancer Using Temporal Enhanced Ultrasound: Combining Deep Neural Networks and Tissue Mimicking Simulations. International Journal of Computer Assisted Radiology and Surgery, 12(8), 1293–1305 (hereinafter referred to as, “Azizi”) in view of Silverstein (US 9,521,961 B2).
	Regarding claim 1, Azizi teaches an ultrasound imaging system (See Azizi: Abs. (providing that the, "method involves capturing high-level latent features of TeUS [Temporal Enhanced Ultrasound] with a deep learning approach")) comprising: an ultrasound transducer (See Azizi: Page 4 (specifying that the, "TRUS [Transrectal Ultrasound] transducer was held steady for about 5 seconds to acquire 100 frames of temporal US data from the target")) configured to acquire echo signals responsive to ultrasound pulses (See Azizi: Page 3 (noting that, "the tissue response to this prolonged insonification consists of reflected US echo-intensity values")) transmitted along a biopsy plane within a target region (See Azizi: Page 5 (clarifying that for, "each biopsy target, we analyze ... around the target location ... along the projected needle path in the US image and centered on the target location")); a processor in communication with the ultrasound transducer (See Azizi: Page 4 (providing that data was gathered, "using [the] UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), [from which] T2-weighted MR images were fused with the 3D TRUS [Transrectal Ultrasound] volume of the prostate")) and configured to: obtain a time series of sequential data frames (See Azizi: Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")) associated with the echo signals (See Azizi: Page 3 (specifying that, ""the tissue response to this prolonged isonification consists of reflected US echo-intensity values"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")); apply a neural network to the time series of sequential data frames (See Azizi: Page 5 (stating that a, "Deep Belief Network (DBN) … [is used] to automatically learn a high-level latent feature representation of the TeUS") and Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")), in which the neural network determines spatial locations (See Azizi: Fig. 6 (showing, "Cancer likelihood maps … [using] the TeUS data … [and that the] red boundary shows the segmented prostate in MRI projected in TRUS coordinates")) and identities (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue")) of a plurality of tissue types (See Azizi: Page 7 (providing that, "comparing the components activated for ROIs labeled as GS pattern of 3, 4 as well as non-cancerous tissue … we can identify those frequency ranges that are different between two tissue types")) in the sequential data frames (See Azizi: Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")); generate a spatial distribution map to be displayed on a user interface (See Azizi: Fig. 6 (showing, "Cancer likelihood maps … [using] the TeUS data … [and that the] red boundary shows the segmented prostate in MRI projected in TRUS coordinates")) in communication with the processor (See Azizi: Page 4 (providing that data was gathered, "using [the] UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), [from which] T2-weighted MR images were fused with the 3D TRUS [Transrectal Ultrasound] volume of the prostate")), the spatial distribution map labeling the coordinates of the plurality of tissue types identified within the target region (See Azizi: Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")); receive a user input, via the user interface, indicating a targeted biopsy sample (See Azizi: Page 4 (stating that before, "the biopsy procedure, suspicious lesions were identified using mp-MRI and scored by two independent radiologists ... The consensus scores were grouped ... and referred to as the MR suspicious level assigned to the area. These scores are based on findings on each mp-MRI sequence ... which indicate[s] both the presence of prostate cancer and tumor grade ... mp-MRI lesions were delineated on the T2-weighted MR image as the biopsy targets. At the beginning of the procedure, a 3D US volume of the prostate was reconstructed by obtaining a series of electromagnetically (EM) tracked 2D TRUS images. Then, using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate ... [from which the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target")) … and the spatial distribution map (See Azizi: Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")), and therefore substantially what is disclosed in claim 1. However, Azizi fails to teach wherein an ultrasound imaging system generates a corrected biopsy path based on the targeted biopsy sample. Nevertheless, Silverstein teaches wherein an ultrasound imaging system generates a corrected biopsy path based on the targeted biopsy sample (See Silverstein: Col. 39, Lines 11-20 (providing that, "when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614") and Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with generating a corrected biopsy path based on the targeted biopsy sample as taught by Silverstein. This is because Silverstein Col. 34, Lines 1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices." Furthermore, Silverstein Col. 20, Lines 12-20 describes that, “the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image … thus enabling a clinician to accurately guide the needle to the intended target. Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 2, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 2. Furthermore, Azizi teaches wherein the time series of sequential data frames embody radio frequency signals (See Azizi: Page 3 (describing the well-understood investigation of a, "US-based approach by acquiring and analyzing time series of US Radio-Frequency (RF) data, referred to as Temporal Enhanced Ultrasound (TeUS)")), B-mode signals, Doppler signals, or combinations thereof (See Azizi: Page 9 (discussing that, "Figure 6 shows ... [c]ancer colormaps overlaid on B-mode US image, along the projected needle path in the TeUS data and centered on the target")).
Regarding claim 4, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 4. Furthermore, Azizi teaches wherein the plurality of tissue types comprise various grades of cancerous tissue (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 5, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 5. Furthermore, Azizi teaches wherein the target region comprises a prostate gland (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue") and Page 9 (providing that the, "prostate region is divided into anterior/posterior, and central/peripheral zones for the base, midgland, and apex regions"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 6, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 6. Furthermore, Azizi teaches wherein the targeted biopsy sample comprises a maximum number of different tissue types, a maximum amount of a single tissue type, a particular tissue type, or combinations thereof (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 7, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 7. Furthermore, Silverstein teaches, wherein the user input comprises a selection of a preset targeted biopsy sample option (See Silverstein: Col. 24, Lines 1-12 (clarifying that by using, "position and orientation information determined by the system 1110, together with the length of the cannula 1202 and position of the magnetic element 1210 with respect to the distal needle tip as known by or input into the system, enable the system to accurately determine the location and orientation of the entire length of the needle 1200 with respect to the sensor array 1190. Optionally, the distance between the magnetic element 1210 and the distal needle tip is known by or input into the system 1110. This in turn enables the system 1110 to superimpose an image of the needle 1200 on to an image produced by the ultrasound beam 1222 of the probe 1140")) or a narrative description of the targeted biopsy sample (See Silverstein: Col. 14, Lines 7-9 (providing that, "aural information, such as beeps, tones, etc., can also be employed by the system to assist the clinician during catheter placement")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with Silverstein to include wherein the user input comprises a selection of a preset targeted biopsy sample option or a narrative description of the targeted biopsy sample as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices." Furthermore, Silverstein Col. 20, Lines 12-20 describes that, “the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image … thus enabling a clinician to accurately guide the needle to the intended target. Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 8, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 8. Furthermore, Silverstein teaches wherein the user interface comprises a touch screen configured to receive the user input (See Silverstein: Col. 9, Lines 39-43 (clarifying that, "the buttons included on the probe 40 and the console button interface 32 can be configured in a variety of ways, including the use of user input controls in addition to buttons, such as … touch-sensitive pads")), and wherein the user input comprises movement of a virtual needle displayed on the touch screen (See Silverstein: Col. 39, Lines 11-20 (providing that, "when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with Silverstein to include wherein the user interface comprises a touch screen configured to receive the user input, and wherein the user input comprises movement of a virtual needle displayed on the touch screen as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices." Furthermore, Silverstein Col. 20, Lines 12-20 describes that, “the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image … thus enabling a clinician to accurately guide the needle to the intended target. Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 9, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 9. Furthermore, Azizi teaches wherein the processor is configured to generate and cause to be displayed a live ultrasound image acquired from the biopsy plane on the user interface (See Azizi: Page 4 (providing that, "using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate [23,33]. Following the registration of TRUS and MR volumes, the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target. TRUS transducer was held steady for about 5 seconds to acquire 100 frames of temporal US data from the target, followed by firing the biopsy gun to acquire a tissue sample"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 10, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 9 (See above discussion), and therefore substantially what is disclosed in claim 10. Furthermore, Azizi teaches wherein the processor is further configured to overlay the spatial distribution map on the live ultrasound image (See Azizi: Page 4 (providing that, "using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate [23,33]. Following the registration of TRUS and MR volumes, the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target. TRUS transducer was held steady for about 5 seconds to acquire 100 frames of temporal US data from the target, followed by firing the biopsy gun to acquire a tissue sample"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 11, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 11. Furthermore, Azizi teaches wherein the neural network is operatively associated with a training algorithm (See Azizi: Page 5 (stating that a, "Deep Belief Network (DBN) … [is used] to automatically learn a high-level latent feature representation of the TeUS … [including the performance of a] pre-training step[, a] … discriminative fine-tuning step … [prior to testing] the trained DBN")) configured to receive an array of known inputs and known outputs (See Azizi: Page 7 (clarifying that the, "TeUS test data is propagated through the trained DBN, and the activations of the last hidden layer (i.e., the learned latent features) are computed. We then use the [Gaussian Mixture Model)] GMM along with the learned features, as explained in “Distribution learning” section to assign a PCa grades to each ROIs of the test dataset")), wherein the known inputs comprise ultrasound image frames (See Azizi: Page 7 (providing that the, "TeUS test data is propagated through the trained DBN, and the activations of the last hidden layer (i.e., the learned latent features) are computed") and Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time")) containing at least one tissue type (See Azizi: Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time") and Page 1 (clarifying that in this study, "TeUS [is used] to address the problem of grading prostate cancer")) and a histopathological classification associated with the at least one tissue type contained in the ultrasound image frames (See Azizi: Page 7 (stating that, "a digital pathology dataset [14] [is used] to investigate this hypothesis in a histopathology-based simulation framework"), Page 9 (discussing that, "Figure 7 (top) summarizes the biopsy target locations, distribution, and histopathology outcomes for the test data"), and Page 1 (clarifying that in this study, "TeUS [is used] to address the problem of grading prostate cancer")).
Regarding claim 13, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 13. Furthermore, Azizi teaches wherein the spatial distribution map is generated using multi-parametric magnetic resonance imaging (mpMRI) data of the target region (See Azizi: Page 4 (stating that before, "the biopsy procedure, suspicious lesions were identified using mp-MRI and scored by two independent radiologists ... The consensus scores were grouped ... and referred to as the MR suspicious level assigned to the area. These scores are based on findings on each mp-MRI sequence ... which indicate[s] both the presence of prostate cancer and tumor grade ... mp-MRI lesions were delineated on the T2-weighted MR image as the biopsy targets. At the beginning of the procedure, a 3D US volume of the prostate was reconstructed by obtaining a series of electromagnetically (EM) tracked 2D TRUS images. Then, using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate ... [from which the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 14, Azizi teaches a method of ultrasound imaging (See Azizi: Abs. (providing that the, "method involves capturing high-level latent features of TeUS [Temporal Enhanced Ultrasound] with a deep learning approach")), the method comprising: acquiring echo signals responsive to ultrasound pulses (See Azizi: Page 3 (noting that, "the tissue response to this prolonged insonification consists of reflected US echo-intensity values")) transmitted along a biopsy plane within a target region (See Azizi: Page 5 (clarifying that for, "each biopsy target, we analyze ... around the target location ... along the projected needle path in the US image and centered on the target location")); obtaining a time series of sequential data frames (See Azizi: Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")) associated with the echo signals (See Azizi: Page 3 (specifying that, ""the tissue response to this prolonged isonification consists of reflected US echo-intensity values"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")); applying a neural network to the time series of sequential data frames (See Azizi: Page 5 (stating that a, "Deep Belief Network (DBN) … [is used] to automatically learn a high-level latent feature representation of the TeUS") and Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")), in which the neural network determines spatial locations (See Azizi: Fig. 6 (showing, "Cancer likelihood maps … [using] the TeUS data … [and that the] red boundary shows the segmented prostate in MRI projected in TRUS coordinates")) and identities (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue")) of a plurality of tissue types (See Azizi: Page 7 (providing that, "comparing the components activated for ROIs labeled as GS pattern of 3, 4 as well as non-cancerous tissue … we can identify those frequency ranges that are different between two tissue types")) in the sequential data frames (See Azizi: Page 3 (clarifying that, "Temporal Enhanced Ultrasound or TeUS is defined as the time series of US RF frames captured from insonification of tissue over time"); Fig. 1 (showing, "[t]emporal enhanced ultrasound (TeUS)")); generating a spatial distribution map to be displayed on a user interface (See Azizi: Fig. 6 (showing, "Cancer likelihood maps … [using] the TeUS data … [and that the] red boundary shows the segmented prostate in MRI projected in TRUS coordinates")) in communication with [[the]] a processor (See Azizi: Page 4 (providing that data was gathered, "using [the] UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), [from which] T2-weighted MR images were fused with the 3D TRUS [Transrectal Ultrasound] volume of the prostate")), the spatial distribution map labeling the coordinates of the plurality of tissue types identified within the target region (See Azizi: Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")); receiving a user input, via the user interface, indicating a targeted biopsy sample (See Azizi: Page 4 (stating that before, "the biopsy procedure, suspicious lesions were identified using mp-MRI and scored by two independent radiologists ... The consensus scores were grouped ... and referred to as the MR suspicious level assigned to the area. These scores are based on findings on each mp-MRI sequence ... which indicate[s] both the presence of prostate cancer and tumor grade ... mp-MRI lesions were delineated on the T2-weighted MR image as the biopsy targets. At the beginning of the procedure, a 3D US volume of the prostate was reconstructed by obtaining a series of electromagnetically (EM) tracked 2D TRUS images. Then, using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate ... [from which the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target")) … and the spatial distribution map (See Azizi: Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")), and therefore substantially what is disclosed in claim 14. However, Azizi fails to teach generating a corrected biopsy path based on the targeted biopsy sample. Nevertheless, Silverstein teaches generating a corrected biopsy path based on the targeted biopsy sample (See Silverstein: Col. 39, Lines 11-20 (providing that, "when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614") and Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with generating a corrected biopsy path based on the targeted biopsy sample as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices." Furthermore, Silverstein Col. 20, Lines 12-20 describes that, “the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image … thus enabling a clinician to accurately guide the needle to the intended target. Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 15, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 15. Furthermore, Azizi teaches wherein the plurality of tissue types comprise various grades of cancerous tissue (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 16, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 16. Furthermore, Silverstein teaches applying a feasibility constraint against the corrected biopsy path (See Silverstein: Col. 39, Lines 6-20 (providing that the, "virtual needle 1618 represents an actual needle having substantially known structural characteristics (i.e., physical parameters). The substantially known structural characteristics may include length, caliber, gauge, diameter, curvature, coefficient of elasticity, sharpness, shape, taper, and the like. Accordingly, when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614") and Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")), wherein the feasibility constraint is based on physical limitations of a biopsy (See Silverstein: Col. 39, Lines 6-20 (providing that the, "virtual needle 1618 represents an actual needle having substantially known structural characteristics (i.e., physical parameters). The substantially known structural characteristics may include length, caliber, gauge, diameter, curvature, coefficient of elasticity, sharpness, shape, taper, and the like. Accordingly, when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with Silverstein to include applying a feasibility constraint against the corrected biopsy path, wherein the feasibility constraint is based on physical limitations of a biopsy as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices." Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 17, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 17. Furthermore, Silverstein teaches generating an instruction for adjusting an ultrasound transducer to align a biopsy needle with the corrected biopsy path (See Silverstein: Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with Silverstein to include generating an instruction for adjusting an ultrasound transducer to align a biopsy needle with the corrected biopsy path as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices.” Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 18, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 18. Furthermore, Azizi teaches further comprising overlaying the spatial distribution map on a live ultrasound image displayed on the user interface (See Azizi: Page 4 (providing that, "using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate [23,33]. Following the registration of TRUS and MR volumes, the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target. TRUS transducer was held steady for about 5 seconds to acquire 100 frames of temporal US data from the target, followed by firing the biopsy gun to acquire a tissue sample"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
Regarding claim 19, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 19. Furthermore, Silverstein teaches wherein the corrected biopsy path is generated by direct user interaction (See Silverstein: Col. 39, Lines 11-20 (providing that, "when the virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614") and Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")), and Azizi teaches wherein the spatial distribution map is displayed on the user interface (See Azizi: Page 4 (providing that, "using UroNav MR/US fusion system (Invivo Inc., a subsidiary of Philips Healthcare), T2-weighted MR images were fused with the 3D TRUS volume of the prostate [23,33]. Following the registration of TRUS and MR volumes, the target locations for biopsy were transformed to the EM coordinate frame. A clinician then navigated in the prostate volume towards the MR-identified target. TRUS transducer was held steady for about 5 seconds to acquire 100 frames of temporal US data from the target, followed by firing the biopsy gun to acquire a tissue sample"); Figure 6 (showing, "Cancer likelihood maps overlaid on B-mode US image ... centered on the target. The ROIs for which we detect as Gleason grade of 4 and 3 are colored in red and yellow, respectively. The non-cancerous ROIs are colored as blue. The red boundary shows the segmented prostate in MRI projected in TRUS coordinates and the arrow pointer shows the target. a MRI lesion length = 27 mm, benign target, b MRI lesion length = 36 mm, GS ≤ 3 + 4, c MRI lesion length = 24 mm, GS ≤ 3 + 4 and d MRI lesion length = 17 mm, GS ≥ 4 + 3")).
The teachings of Azizi and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi with Silverstein to include wherein the corrected biopsy path is generated by direct user interaction as taught by Silverstein. This is because Silverstein Col. 34, Lines  1-14 provides the motivation of using, "[t]he rigid medical device tracking system in many diagnostic medical procedures ... [to help] medical practitioners perform the procedure more efficiently and safely than previously known ... [including for use in] manual and automatic biopsy devices.” Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.”
Regarding claim 20, Azizi viewed in light of Silverstein teaches the method of claim 14 (See above discussion), and therefore substantially what is disclosed in claim 20. Furthermore, Azizi teaches wherein the identities of a plurality of tissue types are identified (See Azizi: Page 7 (providing that, "comparing the components activated for ROIs labeled as GS pattern of 3, 4 as well as non-cancerous tissue … we can identify those frequency ranges that are different between two tissue types")) by recognizing ultrasound signatures (See Azizi: Page 11 (stating that, "grading PCa [(prostate cancer) was achieved] ... from TeUS data using a DBN... [which] showed that our approach could successfully differentiate among aggressive PCa (GS ≥ 4 + 3), clinically less significant PCa (GS ≤ 3 + 4), and non-cancerous prostate tissue")) unique to histopathological classifications (See Azizi: Page 7 (stating that, "a digital pathology dataset [14] [is used] to investigate this hypothesis in a histopathology-based simulation framework"), Page 9 (discussing that, "Figure 7 (top) summarizes the biopsy target locations, distribution, and histopathology outcomes for the test data"), and Page 1 (clarifying that in this study, "TeUS [is used] to address the problem of grading prostate cancer")) of each of the plurality of tissue types (See Azizi: Page 7 (providing that, "comparing the components activated for ROIs labeled as GS pattern of 3, 4 as well as non-cancerous tissue … we can identify those frequency ranges that are different between two tissue types")).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azizi in view of Silverstein, as applied to claims 1, 2, and 4-20 above, further in view of Burdette (US 2003/0135115 A1).
Regarding claim 3, Azizi viewed in light of Silverstein teaches the ultrasound imaging system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 3. Furthermore Silverstein, teaches wherein … the processor is further configured to generate an instruction for adjusting the ultrasound transducer to align the biopsy needle with the corrected biopsy path (See Silverstein: Col. 40, Lines 22-32 (stating that the, "rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations ... [including] a needle representation [which] uses one color ( e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")). However, Azizi viewed in light of Silverstein fails to teach wherein the ultrasound transducer is coupled with a biopsy needle. Nevertheless, Burdette teaches wherein the ultrasound transducer is coupled with a biopsy needle (See Burdette: Para. 0044 (providing that the "biopsy needle 128 may be attached to the ultrasound probe via a biopsy needle guide 132 as shown in FIGS. 1-4"); Fig. 4, Ref. Chars. 100, 128, and 132).
The teachings of Azizi, Silverstein, and Burdette are considered to be analogous to the claimed invention because they are in the same field of determining a customized biopsy path for sampling tissue using ultrasound. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Azizi and Silverstein, as discussed above, with the ultrasound transducer being coupled with a biopsy needle as taught by Burdette. This is because Burdette Paragraph 0006 provides the motivation of reducing the, "reporting of false negative results."
Response to Arguments
The Amendments filed June 1, 2022 have been entered, however the amendments have changed the scope of the claims and therefore necessitated the new grounds of rejection described above. Accordingly, claim 12 has been cancelled and the arguments pertaining to claim 12 have been withdrawn. Applicant’s amendments have overcome each and every objection and 35 U.S.C. 112(b) rejection to the claims previously set forth in the Non-Final Office Action mailed March 2, 2022. Otherwise, Applicant's arguments filed on June 1, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims under 35 USC 112(a), the Applicant asserts on pages 10-15 of the Response:
Claims 1-20 stand rejected under 35 U.S.C. 112, first paragraph … 

…Applicant respectfully disagrees …

…Applicant respectfully submits that the written description sufficiency under 112 for AI relies primarily on the sufficiency of the description for nature of the input/output and training data sets and associated operations. In that regard, Applicant notes paragraph [016] of the specification, which is reproduced in relevant part below and indeed does provide a general overview of neural networks, describes the types of neural networks that may be used in the disclosed embodiments as well as the operations of the neural network after training …

…paragraph [018] of the specification describes the hardware and software implementations of the neural network and neurons…

…training of the neural network is detailed extensively in paragraphs [023] -[024], with paragraph [025] …

…Applicant respectfully submits that one skilled in the art would reasonably conclude based on the detailed inputs, outputs, and training procedure disclosed in the specification that the inventor had possession of the claimed invention … 

	In response, the Examiner respectfully disagrees with Applicant’s assertion that, “one skilled in the art would reasonably conclude based on the detailed inputs, outputs, and training procedure disclosed in the specification that the inventor had possession of the claimed invention.” In reaching this conclusion Applicant proposes that the, “written description sufficiency under 112 for AI relies primarily on the sufficiency of the description for nature of the input/output and training data sets and associated operations.” However, this conception of sufficiency is overly narrow for the purposes of a 35 U.S.C. 112(a) based analysis as it pertains to Artificial Intelligence. While the Examiner agrees that the disclosure relating to the “input/output and training data sets” is germane to this analysis the description of its details alone cannot meet the burdens of 35 U.S.C. 112(a) in the Artificial Intelligence context. This is true at least because, as Applicant describes in Pages 11-12 of the remarks, “[g]enerally, it is understood that a neural network comprises input nodes (an input layer), hidden nodes (a hidden layer), output nodes (an output layer), connections and weights, an activation function, and a learning rule or algorithm … The learning rule modifies the parameters of the neural network such that a given input to the network produces a favored output, the learning rule generally modifying the weights and thresholds.” (Emphasis added) Therefore, as per the suggested general understanding proposed by the Applicant, it is not only the “detailed inputs, outputs, and training procedure” which are relevant to have a sufficient written description under the requirements of 35 U.S.C. 112(a), but also the details pertaining to the, “hidden nodes … connections and weights, an activation function, and a learning rule or algorithm” of the Artificial Intelligence system. Given that these details have not been provided for in the disclosure and for the reasons provided above and in the Non-Final Office Action mailed March 2, 2022 the Applicant’s arguments are not considered persuasive.
Further, the Applicant asserts on page 15 of the Response:
… As to the allegation that Figures 3, 4, and 6 do not provide a sufficient algorithm, Applicant notes that the law (see MPEP 2163) does not require the algorithm to be in the drawings, and may be presented by means of words... 

	In response, the Examiner would respectfully like to make clear that the Applicant’s assertion, “the law (see MPEP 2163) does not require the algorithm to be in the drawings, and may be presented by means of words” is not currently in contention. Rather, the clarification that, “the flowcharts of Figures 3, 4, and 6 do not provide a sufficient algorithm corresponding to each of the claimed limitations” as stated above and in the Non-Final Office Action mailed March 2, 2022, is intended to establish that these Figures are also insufficient to satisfy the requirements of 35 U.S.C. 112(a). Therefore, the Figures 3, 4, and 6 do not alone or in combination with the rest of the disclosure provide a sufficient written description for the purposes of overcoming a 35 U.S.C. 112(a) based rejection. For at least these reasons and those described above, the Applicant’s arguments are not considered persuasive.
Regarding the rejection of claims under 35 USC 112(d), the applicant asserts on page 17 of the Response:
Claims 6 stands rejected under 35 U.S.C. §112(d) … 

… Applicant respectfully disagrees, and believes the rejection to be conflating different parts of the claim. Claim 1 recites elements for the neural network that "identities ... a plurality of tissue types in the sequential data frames", and then recites elements pertaining to the "user interface" that indicates a targeted biopsy sample. Claim 6 is merely expanding upon the user interface feature that further identifies the types of features of the targeted biopsy sample, which further limits the subject matter of claim 1. Applicant invites the Office to review paragraph [042] … For at least the reason that claim 6 complies with 112(d), Applicant respectfully requests that the rejection be withdrawn. 

	In response, the Examiner acknowledges Applicant’s clarification that, “Claim 6 is merely expanding upon the user interface feature that further identifies the types of features of the targeted biopsy sample.” However, while claim 1, the claim from which claim 6 depends, provides for “receiv[ing] a user input, via the user interface, indicating a targeted biopsy sample” (Emphasis Added) claim 6 describes, “the targeted biopsy sample.” (Emphasis Added) Therefore, under the principles of the broadest reasonable interpretation of the claims, the rejection under 35 U.S.C. 112(d) is maintained. The Examiner respectfully suggests that the Applicant amends claim 6 in order to clarify that it is the “user interface feature which identifies the types of features of the biopsy sample” rather than the current language which has been interpreted as a limitation which applies to the “targeted biopsy sample” itself. For at least these reasons and those described above, the Applicant’s arguments are not considered persuasive.
Regarding the rejection of claims under 35 USC 101, the Applicant asserts on pages 18-20 of the Response:
Claims 1 and 14 are rejected under 35 U.S.C. § 101 … 

… Applicant respectfully disagrees … applying a neural network is not a process that may practically be performed in the human mind. Neural networks operate on a tremendous amount of inputted data with an output based on weighted sum inputs that cannot reasonably or practically be processed by the human mind during a biopsy procedure …

… claim is recited in the context of an ultrasound imaging system where a corrected biopsy path is generated, which implies that the information is processed rapidly enough to enable such a correction during a biopsy procedure …

… neural network continues in the background to enable correction for any movement or error in the initial biopsy path …

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the 35 U.S.C. 101 based rejections be withdrawn. In reaching this conclusion Applicant proposes that, “applying a neural network is not a process that may practically be performed in the human mind. Neural networks operate on a tremendous amount of inputted data with an output based on weighted sum inputs that cannot reasonably or practically be processed by the human mind during a biopsy procedure.” Respectfully, regardless of whether the Applicant’s assertions regarding the quantity of data with which neural networks may be able to process are true, this reasoning is not considered persuasive. This is because even assuming that such neural networks are in fact capable of processing such quantities of data, the claims as drafted provide no level of specificity as to the amount of data which is being processed. Therefore, the claims as presented could be interpreted as providing for a process in which the amounts of data relied upon in the performance of the process do not prohibit the process from being performed by the human mind. 
The Applicant also asserts that the claims are presented in the context of generating “a corrected biopsy path … which implies that the information is processed rapidly enough to enable such a correction during a biopsy procedure.” However, as drafted a person having ordinary skill in the art prior to the effective filing would not interpret the claim to have any requirements as to the rapidity of processing as suggested. Furthermore, given the lack of clarity as to the amount of data being processed, as discussed above, there is nothing within the claims as presented which would prohibit a human mind from processing the data to generate a corrected biopsy path as provided. The Applicant asserts that, “neural network continues in the background to enable correction for any movement or error in the initial biopsy path.” However, practitioners routinely correct for movement and modify initial biopsy paths during biopsy procedures and such a correction and modification is not exclusively performed by neural networks and is capable of being performed in the human mind. For at least the reasons provided above, and in the Non-Final Office Action mailed March 2, 2022 the Applicant’s arguments are not considered persuasive.
Regarding the rejection of claims under 35 USC 101, the Applicant also asserts on pages 18-20 of the Response:
Claims 1 and 14 are rejected under 35 U.S.C. § 101 … 

… Applicant respectfully disagrees … 

… at least dependent claim 11 has a similar rationale for explaining why the claim is not practically performed in the human mind given the extent of data required for training and the fallibility of memory over the course of processing so much data … 

… the claim is directed to a practical application of the judicial exception. As set forth in paragraph [003], the current procedures may miss the misalignment of biopsy locations after the fusion of mpMRI and TRUS data. The claim presents a practical solution by using a neural network to remedy the problem associated with misalignment, and in particular, during the gap between the mpMRI-TRUS fusion and the real-time US data generated during the biopsy …

In response, the Examiner respectfully disagrees with Applicant’s assertion that the 35 U.S.C. 101 based rejections be withdrawn. The Applicant asserts with respect to claim 11 that “the claim is not practically performed in the human mind given the extent of data required.” However, claim 11 fails to remedy the reasons provided above describing the lack of specificity as to the extent of the data being processed. The Applicant also reasons in arguendo that, “claim is directed to a practical application of the judicial exception.” However, as discussed in the Non-Final Office Action mailed March 02, 2022 and above, the claims as presented, “amount[] to no more than mere instructions to apply the exception using a generic ultrasound or computer component. Mere instructions to apply an exception using a generic ultrasound or computer component cannot provide an inventive concept.” For at least the reasons provided above, and in the Non-Final Office Action mailed March 2, 2022 the Applicant’s arguments are not considered persuasive.
The Applicant asserts on pages 22-23 of the Response:
… independent claim 1, as amended, is allowable for at least the reason that Azizi in view of Silverstein fails to disclose, teach, or suggest at least "generate a corrected biopsy path based on the targeted biopsy sample and the spatial distribution map". The non-final Office Action (page 9, emphasis in original) acknowledges that "Azizi fails to teach wherein an ultrasound imaging system generates a corrected biopsy path based on the targeted biopsy sample", yet alleges that Silverstein remedies this deficiency in col. 39, lines 11-20 and col. 40, lines 22-32. However, none of these cites to Silverstein discloses that the corrected biopsy path is generated based also on the spatial distribution map. For at least this reasons, Applicant respectfully requests that the rejection be withdrawn …

… similar reasons presented above for claim 1, Applicant respectfully submits that independent claim 14 …

… Claim 3 has been rejected under §103(a) as allegedly obvious over Azizi in view of Silverstein further in view of Burdette. Applicant respectfully traverses this rejection. The addition of Burdette does not cure the deficiencies of Azizi and Silverstein discussed above in connection with independent claim 1. Therefore, claim 1 is considered patentable under any combination of these references. Furthermore, since independent claim 1 is allowable for at least the reasons discussed above …

	In response to the scope changing amendments and provided in detail above, the Examiner has modified the prior art based rejection. Furthermore, the Examiner respectfully disagrees with Applicant’s assertion that “Azizi in view of Silverstein fails to disclose, teach, or suggest [amended claims 1, 3 and 14].” This is because Silverstein Col. 20, Lines 12-20 describes that, “the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image … thus enabling a clinician to accurately guide the needle to the intended target. Furthermore, in one embodiment, the guidance system tracks the needle's position in five degrees of motion: x, y, and z spatial coordinate space, needle pitch, and needle yaw. Such tracking enables the needle to be guided and placed with relatively high accuracy.” Therefore, a person having ordinary skill in the art prior to the effective filing date would have found it obvious to combine the known prior art elements described by Azizi and Silverstein according to the known method of overlaying visual guidance on ultrasound images to yield predictable results. For at least these reasons, the reasons provided above in the “Claim Rejections - 35 USC § 103” section, and under the principles of the broadest reasonable interpretation Applicant’s arguments are not considered persuasive and claims 1-11 and 13-20 remain rejected under 35 USC § 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793